Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 10/6/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-20 remain pending, with claims 8-10 withdrawn due to an election of species requirement.
Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. Specifically, the applicant’s arguments are generally related to the added subject matter and such is specifically addressed in the prior art rejection that follows.
Applicant’s arguments as it relates to the Lei reference disclosing that the conventional nitrogen precursors not useable with existing aluminum or boron precursors, the examiner notes that such is for subjective “high quality” films with certain quality parameters and therefore the reference does not disclose that ammonia or N2/H2 will not provide a film as argued by the applicant.  Additionally, Sano discloses that a film will form using ammonia plasma and therefore the totality of the references would suggest that a BN film would in fact form and one would reasonably expect such to form in view of the totality of the reference.  Additionally, the Lie suggests that the ammonia and N2/H2 precursors have deficiencies when used with the disclosed precursors, which is supported by the disclosure of Sano that discloses a film with ammonia plasma is formed when using the precursors contained therein (and claimed by the applicant).    
US Patent Application Publication 20120187305 discloses PEALD of BN using various precursors, including plasma ammonia and N2/H2 precursors (0057).   
US Patent Application Publication 20170076955 discloses PEALD of BN using various precursors, including plasma ammonia and N2/H2 precursors (0087).
US Patent Application Publication 20170117145 PEALD of BN using various precursors, including plasma ammonia and N2/H2 plasma (0041).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 includes a broader requirement for the nitrogen precursor and therefore is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150287588 by Sano taken with US Patent Application Publication 20170022612 by Lei et al. and US Patent Application Publication 20150125628 by Kim et al.
Sano discloses a method for forming a boron nitride film by a plasma enhanced atomic layer deposition (PEALD) process, the method comprising: providing a substrate into a reaction chamber;  and performing at least one unit deposition cycle of a PEALD process, wherein a unit deposition cycle comprises: contacting the substrate with a vapor phase reactant comprising a boron precursor, wherein the boron precursor comprises less than or equal to two halide atoms per boron atom (0079-0095, Figure 8B);  and contacting the substrate with a reactive species generated from a plasma produced from a gas comprising a nitrogen precursor, such as Sano discloses ammonia  (Figure 8B and accompanying text 0197-0203).  Therefore, using the claimed boron precursor and claimed nitrogen precursor.
While the examiner maintains the positions as set forth above, the examiner notes that Sano discloses precursors that would make obvious the claim requirement (see 0095), specifically noting chlorodimethylborane, dichlorophenylborane, etc. as operable boron precursors.  
Therefore, taking the reference for its entire teaching it would have been obvious as predictable to use the claimed precursors with a reasonable expectation of predictable results, i.e. BN deposition.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Sano fails to explicitly disclose the claimed deposition rate; however, discloses adjusting the temperature to achieve a more sufficient film formation rate (0083).  A comprehensive review of the applicant’s claim and supporting original disclosure notes that the deposition rate is merely a function of the claimed process steps and therefore by using the same precursors and unit sequence and process parameters (temperature, pressure, etc.) the prior art must necessarily have the same deposition rate unless the applicant are using additional gases or process conditions that are not specifically disclosed or required as necessary.  Additionally, as the deposition rate is a latent property, the examiner maintains that the applicant’s claims are a mere recognition what would naturally follow from performing the claimed process steps.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
At the very least, it would have been obvious to have provided the desired deposition rate, through routine experimentation, as such is recognized by Sano as a parameter that is adjustable and one would desire to optimize the coating process, including optimizing the deposition rate (i.e. increasing dep rate relative to uniformity, see Sano at 0083-0086).
Sano fails to disclose the application of RF pulses after introduction of the nitrogen precursor.  However, Lei, also discloses a nitrogen plasma and discloses such plasma treatment using direct plasma generation or remote plasma generation and therefore using direct plasma generation, i.e. plasma generation directly in the reactor, would have been obvious as a predictable method for nitrogen plasma.  
	Examiner cites here Kim, which discloses plasma generation and a nitride film (0089) and discloses supplying the source gas to the chamber in an inactive state to stabilize the pressure of the reactor before the plasma is generated and then supplying plasma.  Kim discloses such allows for the control of the plasma, reducing pressure fluctuations and therefore allow for the reproducibility of the process (0089) and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have modified Sano to supply the nitrogen into the chamber and applying RF after introduction to reap the benefits of reducing pressure fluctuations and improve reproducibility during plasma processing.
As it relates to the deposition temperature, initially, Sano explicitly discloses a temperature that abuts the claimed range (250) and therefore would reasonably expected to make obvious the instant claimed range.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Additionally, the deposition temperature is taught by Sano as a result effective variable, directly affecting the film formation rate as it relates to the boron containing gas (see e.g. 0083) and determination of the desired and optimum deposition temperature would have been obvious as predictable.  Here, the applicants argue such is a teaching away, the examiner disagrees and notes that Sano is discussing using BCl3 as a precursor when discussing this temperature and discloses when using this precursor, a temperature of less than 250 may not result in a practical film formation rate.  However, practical film formation rate is subjective and therefore film formation would exist at the claimed temperature, i.e. reasonable expectation of predictable results.  Additionally, the prior art discloses using different boron precursors (0095) and determination of the appropriate and optimum deposition temperature for these known and suitable gases would have been well within the skill of one of ordinary skill in the art.  Absent secondary considerations, the examiner maintains that Sano specifically discloses that the deposition temperature is a result effective variable and the level of the ordinary skilled artisan would have found determination of the deposition temperature would have been obvious.
As for the requirement of N2/H2 mixture for the nitrogen precursor, Sano explicitly exemplifies ammonia gas and therefore fails to disclose the N2/H2 mixture as claimed.  However, Kim discloses a nitride layer using, e.g. PEALD (0090), and discloses the nitrogen gas can be selected from known nitriding gases, including ammonia, or N2/H2 mixture (0085).  Additionally, Lei, also forming Group 13 nitride layers and discloses ammonia or N2/H2- plasma (0010,0054), where Lei discloses such are conventional nitrogen containing plasma for the formation of Group 13 nitride layers (0054).  Therefore, taking the references collectively it would have been obvious to have modified Sano to use the claimed precursors because such are well known precursors for the Group 13 nitride layer formation and one would expect predictable results of film formation.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 2:  Sano discloses including a halide (see 0095).
Claims 3:  Sano discloses using dichlorophenylborane (see 0095)
Claim 5:  Sano discloses precursors include hydrocarbons (0095).
Claim 6:  Sano discloses using boron precursor and known precursors as discussed above; however fails to disclose an amine group.  However, Lei discloses PEALD using boron precursor that include electron withdrawing group (Cl, F, Br) in combination with hydrogen, amine and hydrocarbons (00037-0044, 0076).  Therefore using such a boron halide precursor that includes an amine would have been obvious as predictable.  	
Claim 7:  Sano discloses a precursors that meets this requirement (see 0095).
Claim 11:  Sano discloses ammonia (0202).
Claim 12:  Sano discloses a pressure as claimed and thus anticipates the claimed range. (0082). Sano discloses a pressure that overlaps the claimed range and thus makes obvious the claim as drafted (0082).  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  
Claim 13:  Sano discloses multiple cycles and therefore the first plasma cycle can be considered a pretreatment plasma for the remaining claimed deposition cycles (i.e. before preforming at least one unit deposition cycle, the substrate is exposed to what can reasonably be considered a pretreatment plasma because such is not defined by the claims to define the scope of pretreatment plasma to foreclose such an interpretation).
Claim 14-15:  Sano discloses BN or Carbon doped BN (0118, 0202).  Additionally, Sano discloses the same process steps and therefore must necessarily have the same composition unless the applicant’s are using different process steps or materials that are necessary to achieve the claimed results but are not claimed or disclosed.
Claim 16-18:  Sano discloses the same process steps and therefore must necessarily have the same film properties unless the applicant’s are using different process steps or materials that are necessary to achieve the claimed results but are not claimed or disclosed.
Claims 16-18:  Additionally, as these are latent properties of an obvious process, the examiner maintains that the applicant’s claims are a mere recognition what would naturally follow from performing the claimed process steps.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim 19:  Prior art fails to disclose the ratio as claimed; however, the amount of nitrogen and hydrogen (i.e. concentration) would have been recognized by one of ordinary skill in the art as a result effective variable, too high and its not a mixture (i.e. 100% N2) and too low and not enough nitrogen is present to form the nitride layer.  Therefore, taking the level of one of ordinary skill in the art would have been obvious to have determined the optimum ratio through routine experimentation to successfully deposit a nitride layer.
Claim 20: Sano discloses BN deposition using sequential deposition; however, fails to disclose the claimed non-planar substrate and step coverage.  However, Lei discloses PEALD using boron precursors onto a non-planar substrate and using the claimed step coverage (0046).  Specifically, Lei discloses conformality that overlap or lie within the claimed range and therefore makes obvious the claim as drafted (0046).  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  


Claim 1-3, 5, 7 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano taken with Kim et al. and further with Haider et al. (Low-Temperature Deposition of Hexagonal Boron Nitride via Sequential Injection of Triethylboron and N2/H2Plasma)
Sano and Kim are applied here for the same reasons as applied above.  Examiner cites here Haider, which discloses BN layers deposited with sequentially injection of boron precursor and N2/H2 plasma (title, experimental) and discloses such are alternatives to NH3 plasmas (Introduction) and therefore using the nitrogen precursor of N2/H2 plasma would have been obvious as predictable.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150287588 by Sano taken collectively with US Patent Application Publication 20150284848 by Nakano et al.  and Haider or Kim as applied above.
Sano discloses all that is taught above and discloses the inert gas is continuously flowed to reaction chamber during the process (see e.g. figure 5B and accompanying text) and discloses supplying nitrogen precursor and contacting the substrate with a reactive species generated from a plasma produced from a gas comprising a nitrogen precursor, such as Sano discloses ammonia  (Figure 8B and accompanying text 0197-0203).
Sano fails to disclose continuously supplying the nitrogen precursor and its vented prior to sending to the reaction chamber except while plasma or that the inert gas is also vented while the plasma is produced.  However, Nakano also discloses vapor deposition and PEALD process (same as Sano) and discloses the pressure fluctuations cause problems in the reaction chamber and discloses correcting those problems by including a constant flow rate into the chamber (0009-0011, 0039).  Nakano discloses continuously supplying the source precursor during the process, including venting the gas when not sent to the chamber, and additionally supplying a cover inert gas to the chamber to compensate for this source gas and such continuously flows to compensate any fluctuations in the pressure due to the pulses of the source gas and is vented during the unit deposition cycle when the source gas is supplied to the chamber (0011).  Nakano discloses one of the source or inert is supplied to the vessel while the other is vented (0009).  Therefore taking the references collectively using the source gas and cover gas arrangement as suggested by Nakano would have been obvious as predictable to reap the benefits of reducing pressure fluctuations in the chamber during the PEALD process as taught by Sano (which is taught by Nakano as specifically benefiting from such reduction of pressure fluctuations.)
The combination would makes obvious venting except while the plasma is produced as the prior art discloses venting when not in use and it is taught by Sano as being supplied to the chamber when plasma is produced (i.e. venting when not in use would encompasses venting except while plasma is produced).  See e.g. Sano at Figure 7B.
As for the requirement of N2/H2, the examiner cites here Haider and Kim, each as applied above, and each individually discloses that such a nitrogen precursor is well known in the art and as an alternative to that as taught by Sano. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano taken with Lei et al. and Kim et al. and further with US Patent Application Publication 20170062204 by Suzuki et al.
The examiner maintains the position as set forth above; however, cites here Suzuki which discloses a PEALD process for depositing a nitride film using halide precursors and nitrogen plasma and discloses that plasma pretreating to provide the desired surface termination to react with the precursors (0098).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art to pretreat the substrate with plasma to reap the benefits as outlined by Suzuki.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano taken with Haider and further with US Patent Application Publication 20170062204 by Suzuki et al.
The examiner maintains the position as set forth above; however, cites here Suzuki which discloses a PEALD process for depositing a nitride film using halide precursors and nitrogen plasma and discloses that plasma pretreating to provide the desired surface termination to react with the precursors (0098).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art to pretreat the substrate with plasma to reap the benefits as outlined by Suzuki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718